DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of November 6, 2020. The rejections are stated below. Claims 2, 6-11, and 14-22 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant's arguments filed 11/6/2020 concerning 35 U.S.C. 103 have been but are moot in view of new grounds of rejection.   Applicant has amended claims 2, 11, and 19 so therefore the rejection of claims 2, 6-11, and 14-22 under 35 U.S.C. 101 has been withdrawn.  Applicant’s paragraph 0018 discusses the following technical problem in which slow connection speeds adversely affect electronic trading systems:
Many participants that trade on electronic trading systems seek protection from
mistakenly trading through the stack whereby trades are executed at suboptimal
prices. Such trading may be a direct result of technical difficulties presented by
connecting to trading systems at slower speeds.









Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims as that of claims 1-16 of prior U .S. Patent No. 10,346,908. This is a double patenting rejection. 

5.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the 

6.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of prior U .S. Patent No. 8,209,249. This is a double patenting rejection. 

7.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent 

8.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of prior U .S. Patent No. 7,729,967. This is a double patenting rejection. 






Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




11.	Claims 2, 6-11, and 14-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cleary Neubert et al. [US Pub No. 2002/0184136 A1] in view of Ben-Levy et al. [US Pub No. 2002/0111896 A1] and Maltzman [US Pub No. 2002/0107779 A1].

12.	Regarding claims 2, 11, and 19, Cleary Neubert discloses an apparatus comprising: 
	at least one processor (0053); and 
	at least one memory having instructions stored thereon which, when executed by the at least one processor (0053), direct the at least one processor to:  	receive from a bidder an only-at-best bid to purchase a trading product, the only-at-best bid comprising a bid price, in which the at least one processor is configured to receive a plurality of bids and offers from a plurality of trading participants via a plurality of user workstations in electronic communication with the at least one processor (0015, 0017, 0042);
a determination that at least two other trading participants are engaged in an active trading session for the trading product at a first price that is lower than the bid price at a time when the only-at-best bid is received by the at least one processor, decrease, by the at least one processor, the bid price of the only-at-best bid to the lower first price (0042-0043). 
	Clearly Neubert does not disclose however Ben-Levy teaches determine that, at a time when the only-at-best bid is received by the at least one processor, at least two other trading participants are engaged in an active trading session for the trading product at a first price that is lower than the bid price, in which the at least two other trading participants comprise at least one seller of the trading product and at least one buyer of the trading product other than the bidder, and in which being engaged in an active trading session comprises being in a state of actively trading quantity of the trading product (0115). At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cleary Neubert to include the teachings of Ben-Levy to obtain invention specified.  The rationale to combine the 
	Cleary Neubert does not disclose however Maltzman teaches responsive to a determination that the first price is lower than the bid price, generate electronic signals to cause to communicate an alert message directed to a graphical user interface of a computing device of the bidder, wherein the alert message indicates that the first price is lower than the bid price  (wherein if the seller gives the affirmative indication to allow the buyer the chance to buy the offering at the pre-auction seller determined price, a first buyer's desired bid is compared to the pre-auction seller determined price and if the first buyer's desired bid is greater than the pre-auction seller determined price, a message is sent to the first buyer inviting the first buyer to give the affirmative indication to purchase the offering at the pre-auction seller determined price before the first buyer's desired bid is accepted, (Maltzman claim 14).
	Cleary Neubert does not disclose however Maltzman teaches responsive to a determination that at least two other trading participants are engaged in an active trading session for the trading product at a first price that is lower than the bid price at a time when the only-at-best bid is received by the at least one processor, decrease, by at least one processor, the bid price of the only-at-best bid to the lower first price (Maltzman claim 14).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cleary Neubert to include the teachings of Maltzman to obtain invention specified.  The rationale to combine the teachings would be in providing an option to sell and buy at a pre-auction seller determined price in an Internet-based auction facility.


13.	Regarding claim 6, Cleary Neubert discloses the apparatus of claim 2, in which the instructions, when executed by the at least one processor, further direct the at least processor to cause to be displayed a participant- selectable dialogue box that presents a selection to maintain the only-at-best bid and a selection to modify the only-at-best bid (0044). 

14.	Regarding claim 7, Cleary Neubert discloses the apparatus of claim 2, in which the instructions, when executed by the at least one processor, further direct the at least processor to receive by the at least one processor an instruction to enable an only-at-best setting applicable to the only-at-best bid (0015-0017, 0042). 

15.	Regarding claim 8, Cleary Neubert discloses the apparatus of claim 2, in which the instructions, when executed by the at least one processor, further direct the at least processor to provide by the at least one processor a selectable setting that implements an only-at-best setting for a selected group of orders (0015-0017, 0042). 

16.	Regarding claim 9, Cleary Neubert discloses the apparatus of claim 2, in which only-at-best bid comprises a request to:if (a) the bid price is higher than (b) a best offer price of a best offer to sell the trading product that has already been received by the at least one processor at a time when the only-at-best bid is received by the at least one processor, then either:

17.	Regarding claim 10, Cleary Neubert discloses the apparatus of claim 9, in which the instructions, when executed by the at least one processor, further direct the at least processor to in which the only-at-best bid comprises a request to:if (a) the bid price is equal to or less than (b) a best offer price of a best offer to sell thetrading product that has already been received by the at least one processor at a time when the only- at-best bid is received by the at least one processor, then treat the only-at-best bid as a regular bid (0043, 0045). 


18.	Regarding claim 14, Cleary Neubert discloses the apparatus of claim 11, in which the instructions, when executed by the at least one processor, further direct the at least one processor to cause to be displayed a participant- selectable dialogue box that presents a selection to maintain the only-at-best offer and a selection to modify the only-at-best offer (0044). 

19.	Regarding claim 15, Cleary Neubert discloses the apparatus of claim 1, in which the instructions, when executed by the at least one processor, further direct the at least one processor to receive by the at least one processor an instruction to enable an only-at-best setting applicable to the only-at-best offer (0015-0017, 0042). 

claim 16, Cleary Neubert discloses the apparatus of claim 11, in which the instructions, when executed by the at least one processor, further direct the at least one processor to provide by the at least one processor a selectable setting that implements an only-at-best requirement on a selected group of orders (0015-0017, 0042). 

21.	Regarding claim 17, Cleary Neubert discloses the apparatus of claim 11, in which the only-at-best offer comprises a request to: if (a) the offer price is lower than (b) a best bid price of a best bid to purchase the trading product that has already been received by the at least one processor at a time when the only- at-best offer is received by the at least one processor, then either:(i) execute a trade with the best bid at the best bid price (0031), or(ii) queue the only-at-best offer at the best bid price (0031). 

22.	Regarding claim 18, Cleary Neubert discloses the apparatus of claim 11, in which the only-at-best offer comprises a request to:if (a) the offer price is equal to or greater than (b) a best bid price of a best bid topurchase the trading product that has already been received by the at least one processor at a time when the only-at-best offer is received by the at least one processor, then treat the only-at-best offer as a regular offer (0043, 0045). 

23.	Regarding claim 20, Cleary Neubert discloses the article of manufacture of claim 18, in which the only-at-best order is an order to sell the instrument, further comprising 

24.	Regarding claim 21, Cleary Neubert discloses the article of manufacture of claim 19, in which the only-at-best order comprises a request to: 	if, at a time when the only-at-best order is received by the at least one processor, at least two other trading participants are engaged in an active trading session for the instrument at a better price, then either:  	(i) execute the only-at-best order at the better price (0031), or  	(ii) queue the only-at-best order at the better price (0031). 



Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


26.	Claims 3-5 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cleary Neubert et al. [US Pub No. 2002/0184136 A1] in view of Ben-Levy et al. [US Pub No. 2002/0111896 A1], Maltzman [US Pub No. 2002/0107779 A1], Smith et al. [US Pub No. 2004/0215538 A1].

27.	Regarding claim 3, Cleary Neubert discloses the apparatus of claim 2, but fails to explicitly disclose however Smith teaches, when executed by the at least one processor, further direct the at least one processor to responsive to the first price lower than the bid price, generate electronic signals to cause to communicate an alert message directed to a graphical user interface of a computing device of the bidder, wherein the alert message indicates that the first price is lower than the bid price (0036).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cleary Neubert to include the teachings of Smith to obtain invention specified.  The rationale to combine the teachings would be an improved trading platform that provides efficient and instantaneous electronic executions at the national best bid or offer (NBBO) along with the opportunity for price improvement (0005).

28.	Regarding claims 4 and 12 Cleary Neubert fails to explicitly disclose however Smith teaches, in which the instructions, when executed by the at least one processor, further direct the at least one processor to: communicate an alert message, indicating that the first price is lower than the bid price, directed to a graphical user interface of a computing device of the bidder (0036).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cleary Neubert to include the teachings of Smith to obtain invention specified.  The rationale to combine the teachings would be an improved trading platform that provides efficient and 

29.	Regarding claims 5 and 13 Cleary Neubert fails to explicitly disclose however Smith teaches, in which the instructions, when executed by the at least one processor, further direct the at least one processor to: responsive to the first price lower than the bid price, generate electronic signals to cause to communicate an alert message directed to a graphical user interface of a computing device of the bidder (0036).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cleary Neubert to include the teachings of Smith to obtain invention specified.  The rationale to combine the teachings would be an improved trading platform that provides efficient and instantaneous electronic executions at the national best bid or offer (NBBO) along with the opportunity for price improvement (0005).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698